Citation Nr: 1011375	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
July 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) from June 1998 and November 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.  

Initially, the Board notes that the Veteran's claim for 
entitlement to service connection for PTSD was denied by the 
RO in June 1998 because there were no verified stressors.  
The RO noted that there was no evidence of record that the 
Veteran had served in Vietnam, the location of the averred 
stressors.  The Veteran did not file a timely appeal to that 
denial.  In June 2004, the Veteran filed a claim to reopen 
his previously denied PTSD claim.  Associated with the claims 
file, since the June 1998 denial, are service department 
records which were not previously considered by the RO.  The 
Board finds that, due to the newly submitted service 
department records, the issue of entitlement to service 
connection for PTSD must be reconsidered on a de novo basis, 
as opposed to determining whether new and material evidence 
has been received to reopen a previously denied claim.  38 
C.F.R. § 3.156(c) (2009).  In this regard, the Board also 
notes that, although the RO styled the appeal as from the 
December 2004 rating decision, the RO provided VCAA notice as 
if the claim were a claim for entitlement to service 
connection, and not as a claim to reopen based on new and 
material evidence.   

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD, to include 
depression, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
the alleged in-service stressors identified by the noncombat 
Veteran.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In VA correspondence to the Veteran in August 2004 and 
January 2007, VA informed the appellant of what evidence was 
required to substantiate his claim, and of his and VA's 
respective duties for obtaining evidence.  The January 2007 
correspondence included the criteria for assignment of a 
disability rating and an effective date, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court 
held that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  Here, after 
the January 2007 notice was provided to the Veteran, the 
claim was readjudicated in SSOCs in September 2007, March 
2008, and October 2008.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), service 
personnel records, and VA and private medical records.  
Additionally, the claims file contains the appellant's 
statements in support of his claim.  

The Board has considered whether the Veteran should be 
scheduled for an additional VA examination with a medical 
opinion regarding a possible relationship between the 
disability at issue and his military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim.  The Board concludes a PTSD 
examination is not needed in this case because the only 
evidence indicating the Veteran experienced his stressor 
events, i.e., "suffered an event, injury or disease in 
service," is his own lay statements, as will be discussed 
below.  This evidence is insufficient to trigger VA's duty to 
provide an examination.  The Court has held that where the 
supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate a Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); see 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the Veteran suffered an 
event, injury, or disease in service," is required to trigger 
VA's duties pursuant to § 5103A(d)).  The reason that the 
claim fails, as discussed below, is for not satisfying the 
combat presumption and lack of credible supporting evidence 
that the claimed in-service stressor occurred.  There is no 
reasonable possibility that a medical examination and opinion 
would aid in substantiating the Veteran's claim since it 
could not provide corroborating evidence of a past event. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
Veteran did not engage in combat with the enemy, or that the 
Veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the Veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
Veteran's clam, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 
(2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The first element of a claim for service connection is 
evidence of a current disability.  The Board notes that the 
Veteran has inconsistent diagnoses with regard to whether or 
not he has PTSD.  While the evidence of record contains 
diagnoses of PTSD (see VA examination report dated in March 
2004, private psychological evaluation dated in April 2004, 
and July 2008 "Veteran's Home" record), an April 2006 VA 
psychiatry note reflects that the PTSD diagnosis is a "loose 
diagnosis" and highly questionable.  In addition, other VA 
medical records reflect a diagnosis of major depression and 
not PTSD (see September 2007 VA discharge record and July 
2008 VA discharge record.)  Regardless, the Board finds that 
the diagnoses of PTSD cannot be relied upon because they are 
based on stressors that were not supported by credible 
evidence of record.  The diagnoses were based on an 
unconfirmed history as reported by the Veteran, which the 
Board is not bound to blindly accept.  See Swann v. Brown, 5 
Vet. App. 229, 232-33 (1993) (noting that where a Veteran's 
alleged stressors are uncorroborated, the Board is not 
required to accept a recent diagnosis of PTSD as being the 
result of a Veteran's service).  The question of whether he 
was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, supra.; Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The Veteran's DD-214 reflects that his military occupational 
specialty (MOS) was a communication center specialist.  The 
evidence of record establishes that the Veteran had orders 
for temporary duty in Vietnam, of approximately 29 days in 
August 1967, with a communication squadron.  (See Air Force 
(AF) Form 626 (Temporary Duty Order-Military).  The 
Veteran's STRs for September 1967 reflect that he was injured 
while playing football in the Philippines.  Therefore, the 
record establishes that he had completed his temporary duty 
in Vietnam within approximately one month.  A review of the 
official military documentation contained in the Veteran's 
claims file is unremarkable for evidence suggesting he 
affirmatively engaged in combat activity against enemy 
forces, as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat or service in Vietnam.  

The Veteran's performance report for April 1967 to March 1968 
does not reflect any duties other than those consistent with 
a communications specialist. 

Based on the foregoing, the Board finds that the Veteran did 
not "engage in combat."  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.

The Veteran avers the following stressors: that he killed an 
adolescent Vietnamese boy, that he worked with body bags and 
dead bodies, that while he was in Vietnam he received a 
letter notifying him of the death of a friend, J.E., and that 
upon returning home, he learned that two friends from junior 
high school and high school had died in Vietnam. 

First, with regard to the Veteran's averment that he killed 
an adolescent Vietnamese boy, he has provided varying 
accounts.  He avers that, while he was with the 101st 
Airborne Division, he killed a 13 or 14 year old Vietnamese 
boy who had been severely tortured by an ARVN (Army of the 
Republic of Vietnam) interpreter, and that he was ordered to 
kill the boy by an officer.  (See January 1998 statement).  
He averred that he often thinks that he shot the boy for 
"revenge" for what he had seen (See May 2004 statement).  A 
March 2004 VA mental health clinic note reflects that the 
Veteran reported that he shot the boy because he thought that 
he [the Veteran] and a friend were going to get killed by the 
boy's use of explosives.  An April 2006 VA psychiatry note 
reflects that the Veteran reported that he "always wanted to 
kill Vietnamese.  Finally, he avers that a fellow soldier 
caught a young Vietnamese boy with a map and cigarettes, who 
had previously being running errands for U.S. soldiers, and 
that the fellow soldier told the Veteran that he "could kill 
this kid."  He further stated that the other soldiers 
cheered him and that "he felt immense peer pressure to shoot 
that kid." (See private April 2004 psychological 
evaluation).

There is no credible supporting evidence that the claimed in-
service stressor occurred.  As noted above, VA is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service.  The record reflects 
that at the time of the alleged incident, the Veteran would 
have been in Vietnam approximately two weeks and assigned to 
a large air base as a communications specialist.  There is no 
evidence that he was assigned to the 101st Airborne Division, 
or that he would have been in a position for a commissioned 
officer to order him, or other soldiers to entice him, to 
commit an intentional killing of a civilian.  Moreover, the 
Veterans performance evaluation from the time period reflects 
that he had the highest standards of military bearing and 
human relations.  The Board finds that there is no competent 
credible evidence of record to verify the alleged stressor.

Second, the Veteran avers that he was sent to Vietnam to work 
with body bags and dead bodies.  A March 2004 VA mental 
health clinic note reflects that the Veteran reported that he 
put a deceased friend into a body bag.  There is no credible 
supported evidence that the claimed-in-service stressor of 
having "bag and tag" duty occurred.  Such an averment is 
inconsistent with an April 2006 VA psychiatry note which 
reflects that the Veteran reported that he was a "top secret 
cryptographic operator in Vietnam for three weeks" and was 
"in helicopters sending secret code messages to fighter 
pilots and bombers".  As noted above, the Veteran was 
ordered to Vietnam on a temporary tour of duty with a 
communication squadron.  His TDY (temporary duty) orders list 
29 other members of his communication group, and their 
respective security clearances, to include cryptography.  In 
addition, his service personnel records reflect that he had 
underwent training in communication duties prior to his 
temporary duty.  (See PCA Form 14).  The Veteran's personnel 
records contain no indication that he was ever trained in, or 
performed, mortuary duties.  As noted above, the Veteran's 
performance report for April 1967 to March 1968 does not 
reflect any duties other than those consistent with a 
communications specialist. 

Third, the Veteran avers that while he was in Vietnam, he 
received a letter notifying him of the death of a friend, 
J.E., who was killed in action.  There is no competent 
credible evidence of record that J.E. died while the Veteran 
was in active service.  The Board notes that an internet 
search of the Vietnam War Memorial (Wall) provides two 
individuals by that name, one of whom was from the Veteran's 
hometown.  His casualty date is listed as July 1969, more 
than two years after the Veteran's TDY in Vietnam.  The 
casualty date of the other individual is listed as January 
1969, more than on year after the Veteran's TDY in Vietnam.  
The Veteran was not in Vietnam, or in active service, on 
either date.

Fourth, the Veteran avers that upon his return home, he 
learned of the death of two friends.  The Board notes that 
the evidence of record reflects that the Veteran served in 
the Philippines prior to, and subsequent to, his service in 
Vietnam.  There is no evidence of record that the Veteran 
returned "home" until after his discharge from the service; 
therefore, any notification of the death of his friends would 
not have occurred while he was on active service.  

In sum, without the combat presumption, there is insufficient 
evidence to support the Veteran's claim.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Therefore, in the 
absence of any evidence to the contrary, the Board concludes 
that that there is no independent evidence to corroborate the 
Veteran's statements as to the occurrence of his claimed 
stressors.

The Veteran's accredited representative, in a February 2010 
informal hearing presentation, requested that the Veteran's 
claim be remanded for verification of his stressor events, to 
include unit records.  The United States Army and Joint 
Services Records Research Center (JSRRC) (formerly known as 
CURR) does not determine what a Veteran personally 
experienced, or what jobs a Veteran personally performed.  As 
noted in the JSRRC response to a request for such 
information, the Veteran's specific duties and 
responsibilities should be documented in his OMPF (Official 
Military Personnel File).  The evidence of record contains 
the Veteran's OMPF documents, and they do not provide any 
evidence that he shot a Vietnamese boy or that he performed 
mortuary duties.  Moreover, the Veteran has not provided any 
information that he, or anyone else, notified the proper 
authorities about the killing of the Vietnamese boy, that an 
investigation was performed, or that any reports documenting 
the death were made.  Therefore, the Board finds that a 
remand is not warranted. 

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the Veteran has PTSD related 
to his active military service.  In the absence of an 
independently confirmed in-service stressor, and a diagnosis 
in accordance with DSM-IV based on a confirmed in-service 
stressor, the Board finds there is no basis for granting 
service connection for PTSD.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 
C.F.R. § 3.102, but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


